Citation Nr: 0926584	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  03-34 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
condition, claimed as depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served from June 1974 to June 1976.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), that, in pertinent part, denied 
service connection for depression.  In June 2007, the Board 
remanded the issue of entitlement to service connection for 
depression for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires, 
among other things, that VA assist a claimant in providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In this case, the Veteran contends that service connection 
for depression is warranted on the basis that he was 
initially treated for depression in service, and that he 
continues to suffer from depression.

Service medical records dated in October 1975 reflect that 
the Veteran reported being depressed over not having seen his 
family for over a year, and unhappiness in his job as a water 
purification technician.  The examiner diagnosed acute 
depression with stray suicidal wishes.  Records also show 
that the Veteran was diagnosed with depression in January 
1976.

The post-service medical records in the file consist of VA 
treatment records.  These are negative for treatment for 
depression until 1998, more than two decades after the 
Veteran's service.  

The report of a July 2008 VA examination conducted pursuant 
to the Board's June 2007 remand sets forth a pertinent Axis I 
diagnosis of adjustment disorder, depressed.  The examiner 
commented as follows:  "Veteran meets the minimal criteria 
for adjustment disorder, does not meet the criteria for 
depression nos or major depressive disorder.  Per his 
statement about his condition while in service plus a review 
of service notes, it seems that he had adjustment disorder 
depressed in service which somewhat improved with job change.  
Therefore he did not have depression in service and does not 
have depression now and they were not related. 

This VA medical opinion raises the issue of whether the 
Veteran's currently diagnosed adjustment disorder, depressed, 
is related to his inservice psychiatric condition, which the 
VA examiner also identifies as adjustment disorder, 
depressed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).

However, the VA examiner failed to address whether it is at 
least as likely as not that the Veteran's current adjustment 
disorder, depressed, is related to the psychiatric condition 
noted in his service treatment records.  Such an opinion is 
necessary for the proper adjudication of the Veteran's claim.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  See 
also 38 C.F.R. § 4.2 (2008) (". . . if the [examination] 
report does not contain sufficient detail, it is incumbent on 
the rating board to return the report as inadequate for 
rating purposes").

The Board also notes that the VA examiner failed to address 
the fact that the available post-service medical records do 
not show psychiatric treatment until more than two decades 
after service.  

In this regard, the Board observes that the claims file 
contains a December 1999 decision by the Social Security 
Administration (SSA) finding that the Veteran had been 
disabled since April 1998, the effective date of his 
application.  The SSA decision relates that the Veteran had 
several conditions considered severe under SSA regulations, 
including depression.  The SSA decision refers to numerous 
records that were not attached and thus are not before the 
Board.  These records are potentially relevant to show a 
medical nexus between the Veteran's current adjustment 
disorder, depressed, and his active duty.  

The Court of Appeals for Veterans Claims (Court) has 
interpreted the duty to assist to include requesting 
information and records from SSA which were relied upon in 
any disability determination.  Hayes v. Brown, 9 Vet. App. 
67, 74 (1996) (VA is required to obtain evidence from SSA, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight); Murincsak 
v. Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  In addition, there 
are heightened obligations to assure that the record is 
complete with respect to Federal Government records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request a copy 
of all determinations either granting, 
denying or confirming an SSA award, as 
well as all medical and employment 
records relied upon in making the 
determinations.

2.  Then, forward the Veteran's claims 
folder to the examiner who conducted 
the July 2008 VA examination (or a 
suitable substitute if this individual 
is unavailable) for an addendum.  The 
examiner is requested to review the 
claims folder in order to: (a) fully 
address whether it is as likely as not 
(50 percent or more likelihood) that 
the Veteran's current adjustment 
disorder, depressed, is related to the 
depression diagnosed in his service 
treatment records, which the VA 
examiner considers to be adjustment 
disorder, depressed; and (b) in doing 
so, address any post-service time 
period (shown by VA, private medical or 
SSA records) during which a psychiatric 
condition is not shown.  

3.  Then, readjudicate the Veteran's 
claim for service connection for a 
psychiatric condition, claimed as 
depression.  If any part of the 
decision is adverse to the Veteran, he 
and his representative should be 
provided an SSOC.  A reasonable period 
of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




